DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-20 are pending.
Applicant’s election without traverse of Group II, claims 13-16 drawn to a method for preparing human intestinal epithelial progenitors in the reply filed on 10/12/2022 is acknowledged.
Claims 1-12 and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022 and made FINAL.
Claims 13-16 have been examined on their merits.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Negoro et al. (Stem Cell Reports, 2018, hereafter “Negoro”) in view of Zhou et al. (Experimental Biology and Medicine, 2018, hereafter “Zhou”).
In regards to claim 13-15, Negoro teaches a method for the efficient generation of small intestine epithelial-like cells, including intestinal progenitor cells, from human induced pluripotent stem cells (iPSCs) (Title, p1539). Negoro teaches that this method comprised culturing intestinal progenitor cells (derived from definitive endoderm) in media comprising EGF, R-spondin, and IGF-1 (insulin-like growth factor 1) (p1541, Figure 2a legend). The specification of the instant application indicates that the human pluripotent stem cells may be iPSCs (p15, second paragraph).
While Negoro teaches that IGF-1, not insulin specifically, was used, it is known in the art that IGF-1 and insulin can be used for the same purpose.
According to MPEP 2144.06, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious)”.
As taught by Zhou, both insulin and IGF-1 enhance intestinal epithelial crypt proliferation, including intestinal epithelial stem cells, through inhibition of PI3K/Akt pathway (Abstract, p911). Therefore, insulin and IGF-1 are known to have the same effect on the proliferation of intestinal epithelial stem cells.
However, even if insulin and IGF-1 could not be substituted for the same purpose, a person of ordinary skill in the arts would be motivated to modify the method of Negoro and use insulin instead of IGF-1 because Zhou demonstrates greater relative cell proliferation when using insulin, as compared to IGF-1, at the same concentrations (Figure 1, 913). Additionally, Zhou teaches that these cells can be cultured in media also comprising EGF and R-spondin (p912, Crypt isolation and culture). Therefore, a person of ordinary skill in the arts would be motivate to modify the method of Negoro and substitute IGF-1 with insulin because it would lead to greater relative proliferation of intestinal epithelial stem cells at the same concentrations. Furthermore, because Zhou teaches that intestinal epithelial stem cells can be cultured in media comprising insulin, EGF, and R-spondin, it could be done with predictable results and a reasonable expectation of success.
In regards to claim 16, Negoro is silent on whether the human intestinal epithelial cell progenitors were passageable. However, as Applicant’s disclosure (specification and claim 16) indicates that culturing endoderm cells in a medium containing EGF, R-spondin, and insulin is sufficient to generate passageable human intestinal epithelial cell progenitors, and since the method of Negoro, as suggested by Zhou, the reference method is deemed to inherently produce human intestinal epithelial cell progenitors capable of being passaged as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same process steps but the product(s) is(are) alleged to be different.
Therefore, the combined teachings of Negoro and Zhou render the invention unpatentable as claimed.



Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 13-16 of this application is patentably indistinct from claims 14-17 of Application No. 17/231,278. 
Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

Claims 13-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 18-21 of copending Application No. 17/231,278 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-13 and 18-21 of Application No. 17/231,278 either anticipate or, in the alternative, render obvious the method claims 13-16 of the instant application. Specifically, Application No.17/231,278 discloses methods and compositions for culturing human intestinal epithelial cells progenitors in media comprising EGF, R-spondin, and insulin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1631                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1631